Title: To George Washington from James Monroe, 8 April 1794
From: Monroe, James
To: Washington, George


          
            sir,
            Philada April 8. 1794
          
          Having casually heard that it was requested by many of Col. Hamilton’s political
            associates, that you would nominate him as Envoy to the Court of Great Britain, and as I
            should deem such a measure not only injurious to the public interest, but also
            especially so to your own, I have taken the liberty to express that sentiment to you
            & likewise to observe farther, that in case it is your wish I should explain to you
            more at large my concern for this opinion, I will wait on you at any hour you may
            appoint for that purpose. With great respect & esteem, I am
            sir, Yr most humble servt
          
            Jas Monroe.
          
        